Title: John Adams to Baron von Thulemeier, 27 March 1784
From: Adams, John
To: Thulemeier, Friedrich Wilhelm, Baron von


        
          Monsieur le Baron
          The Hague March 27: 1784.
        
        I have received the Letter you did me the Honour to write me, the twenty fifth of this Month, and the Note included in it, both of which I have copied and transmitted to Congress, for their Instructions. As the Note relates to a private Affair, perhaps the Congress

may refer it to the Delegates of Georgia, but I should think it most prudent for the Interested, to send a Procuration to some Person in that State, to act in her Behalf and demand her Rights, as every Thing of this sort must be determined by the Law.— I should be obliged to you, Sir, if you would please to inform me as soon as convenient, whether you have any Objection to any Article in the Treaty with Sweeden, or any additional ones to propose.
        I should be glad to know too, if there is any Objection to allowing both Embden and Stettin to be Freeports for American Merchandizes, and all other Things relative to the proposed Treaty, as I am very happy to have the Honour of conducting with you the Negotiation of a Treaty, with one of the greatest Kings that ever existed.
        With great Respect I have the Honour to be, / Sir, / Your most obedient, and, most humble / Servant.
      